AFFIRM; and Opinion Filed January 27, 2015.




                                            Court of Appeals
                                                              S      In The


                                     Fifth District of Texas at Dallas
                                                          No. 05-14-01123-CV

                                IN THE INTEREST OF A.B., ET AL., CHILDREN

                                  On Appeal from the 305th Judicial District Court
                                               Dallas County, Texas
                                      Trial Court Cause No. 13-197-X-305th

                                            MEMORANDUM OPINION
                                    Before Justices Lang-Miers, Brown, and Schenck
                                                Opinion by Justice Brown
           In this accelerated appeal, Father appeals the trial court’s order appointing the Dallas

County Child Protective Services Unit of the Texas Department of Family and Protective

Services (the department) permanent managing conservator of his son M.M. with permanent

managing conservatorship to be transferred later to M.M.’s maternal grandparents. 1 In a single

issue on appeal, Father contends he received ineffective assistance of counsel. For reasons that

follow, we affirm the trial court’s order.

           M.M. was born in January of 2012. In February 2013, the department filed a petition

seeking temporary and permanent managing conservatorship of M.M. and seeking to terminate

Father’s and Mother’s parental rights to M.M. By the petition, the department also sought
     1
        See TEX. R. JUD. ADMIN. 6.2(a) (“In an appeal of a . . . suit affecting the parent-child relationship filed by a governmental entity for
managing conservatorship,” courts of appeals should, “so far as reasonably possible, ensure that the appeal is brought to final disposition” within
180 days of date notice of appeal is filed). Father’s notice of appeal was filed in the trial court on July 28, 2014. It was not filed with this Court
until September 5, 2014. The appeal was abated for two weeks in October in order for the trial court to hold a hearing and appoint Father a new
attorney. After that, there were problems getting the reporter’s record. After reinstatement of the appeal, the reporter’s record was due on
November 3, with an extension later granted until November 24. The court reporter attempted to file the record on November 24 without a
master index and later without the reporter’s signature. The reporter’s record was not filed with this Court until December 19, 2014.
temporary and permanent managing conservatorship of Mother’s two other children by a

different father, A.B. and C.B., and sought to terminate Mother’s parental rights to those

children, as well terminate their father’s parental rights.

       The following facts are taken from the affidavit of the department’s caseworker filed

along with the petition and from the testimony of the department’s supervisor in the trial court.

In February 2012, about a month after M.M. was born, the department received a referral

alleging neglectful supervision of M.M. The specific concerns were drug use by both parents

and domestic violence by Father against Mother. During an investigation on February 13, 2012,

Mother tested positive for PCP, opiates, and marijuana.         A safety plan was put in place

prohibiting Mother from any unsupervised contact with M.M. M.M.’s paternal grandmother,

A.C., cared for him initially. In June 2012, Mother and Father called the caseworker to allege

that A.C. was using drugs and ask that M.M. be removed from her care. According to the

affidavit, A.C. tested negative for drugs in August 2012, and it was determined that M.M. would

remain in her care. In September 2012, the department’s caseworker learned that Father had

been incarcerated for a drug offense. Father is still in prison. M.M. was placed back with

Mother in October 2012, after the safety plan was lifted. In December 2012, Father sent the

caseworker a letter containing details about his mother A.C.’s drug use and stating that A.C. was

not a suitable caregiver for M.M. Father stated he did not want M.M. to be with A.C. (Father

later wrote to the trial court to state that he had written this letter of “out of anger” and had a

change of heart.)

       Also in December 2012, Mother tested positive for marijuana and cocaine, and the

department informed her it would be moving forward with getting temporary custody of her

children. At that time, M.M. and his half-siblings were placed with the siblings’ paternal



                                                 –2–
grandparents. A short time later, at Mother’s request, the three children were placed with

Mother’s father and stepmother, their maternal grandparents.

       After the department filed its petition, A.C. — Father’s mother and M.M’s paternal

grandmother — intervened in this suit seeking to be appointed sole managing conservator of

M.M. In a temporary order dated July 23, 2013, the trial court appointed the department

temporary managing conservator of M.M. and appointed the maternal grandparents temporary

joint possessory conservators of M.M. and his half-brothers. The court ordered the department

to conduct a home study of the maternal grandparents and of A.C.

       A home assessment of A.C., filed with the court in September 2013, indicated A.C. had a

prior criminal history. In 1995, she was charged with aggravated assault with a deadly weapon.

A.C. told the caseworker these charges were dismissed, but no disposition was listed on the

criminal history check. In 2005, A.C. was charged with possession of marijuana. According to

A.C., the police found marijuana in her car when she went to visit her son in prison. She

maintained the marijuana belonged to her son. The case was dismissed. The person who

conducted the home assessment stated in the written report that A.C.’s criminal history did not

appear to be a concern and also stated, “There are no concerns about [A.C.’s] ability to care for

her grandson.” However, after reviewing the home assessment, the department supervisor made

a handwritten note on the report denying placement with A.C. “due to criminal history.”

       In March 2014, all parties, including Father, Mother, A.C., and their attorneys, entered

into a mediated settlement agreement. The parties agreed that Father shall be adjudicated the

legal father of M.M. They further agreed the department shall be appointed permanent managing

conservator of M.M. and his half-siblings and agreed that all three children shall remain with

their maternal grandparents and that permanent managing conservatorship shall be transferred to

the maternal grandparents.    The mediated settlement agreement also provided that Mother,

                                              –3–
Father, and Father’s mother A.C. shall be appointed joint possessory conservators of M.M. It

was agreed that Father shall have supervised visitation with M.M. Further, A.C. shall have an

overnight visitation with M.M. on the third Saturday of each month beginning at noon and

ending at 4:30 p.m. on Sunday. The mediated settlement agreement expressly stated:

          THIS AGREEMENT IS NOT SUBJECT TO REVOCATION: This
          Agreement is signed by each party to the agreement and each party’s attorney
          who is present at the time the agreement is signed. A party is entitled to judgment
          on this mediated settlement agreement notwithstanding Rule 11 of the Texas
          Rules of Civil Procedure or another Rule of Law.

          At a prove-up hearing in June 2014, department supervisor Lana Aarons was the sole

witness. Aarons testified that this case came to the department’s attention when it received a

report alleging neglectful supervision of M.M. All parties participated in the mediation that

occurred on March 27. Father attended the mediation. At the mediation, it was agreed that the

department would be appointed permanent managing conservator of M.M. and that M.M. and his

siblings would remain with their maternal grandparents. The department would later transfer

permanent managing conservatorship of the three children to the maternal grandparents. 2

          The State’s attorney asked Aarons why M.M. was not placed with the intervenor, his

paternal grandmother. Aarons indicated it was based on a letter from Father stating his mother

was doing drugs. She also indicated intervenor did not pass a home study, but has “ceased with

regard to what she was doing” and is now allowed more access to M.M. On cross-examination,

Father’s counsel asked if A.C. had failed a drug test. Aarons testified that she did not know, but

knew there were allegations made by Father and Mother that A.C. used drugs. Aarons indicated

that concern about A.C.’s drug use was part of the reason placement with her was denied.




     2
         The maternal grandparents were planning to participate in the Fostering Connections Program to become verified and negotiate
permanency care assistance payments. Even if the maternal grandparents did not get licensed under this program, the department was still going
to transfer permanent managing conservatorship to them without obligation to financially assist them.



                                                                    –4–
       After Aarons’s testimony, Father’s counsel spoke to the court about a letter Father had

written the court in May 2014, after the settlement agreement was reached, with two complaints

about counsel. In the letter, which is part of the appellate record, Father complained that his

attorney never informed him about what was going on in the court and lied to him about A.C.’s

having failed a drug test, which was the reason he agreed to sign the settlement agreement.

Father asked the court to “please reject my signature from any papers I signed” and asked for

another chance to “fight for my son so my mother can get conservatorship.” He also expressed

his desire to fire his attorney and have another attorney appointed. Apparently, A.C. also wrote

the court two similar letters, but they are not in the record. Counsel had not seen these letters

prior to the prove-up hearing.     Counsel refuted the allegation that he had not kept Father

informed about the case, stating that Father was not being honest with the court. Counsel told

the court he had driven three hours each way to visit Father in prison in October 2013 to discuss

the case for an hour and a half.       Counsel had also spoken with Father “on a number of

occasions.” Counsel stated that when Father was bench warranted to Dallas for the mediation,

counsel explained to him in great detail everything that was going on. Counsel explained that

Father’s mother would not be considered for placement because of her drug use. Thereafter

Father agreed and signed the mediated settlement agreement voluntarily. Counsel said, “[N]ow

he wants to revoke it and blame everything on me. But the truth is, he was explained fully

everything that was going on and he signed it voluntarily.”

       A.C.’s counsel and M.M.’s guardian ad litem also addressed the court. A.C.’s counsel

had reviewed the two letters A.C. sent the court. A.C.’s counsel stated that his client was in

agreement with the mediated settlement agreement and was happy with its terms. The guardian

ad litem asked the court to affirm the parties’ agreement, stating it was in the best interest of the




                                                –5–
children. M.M.’s overnight visits with the intervenor were going well. The siblings were

together, which is department policy.

       At the conclusion of the hearing, the trial court stated that the mediated settlement

agreement had not been revoked. The trial court entered judgment in accordance with the

mediated settlement agreement. Counsel for Father timely filed a notice of appeal on Father’s

behalf and later filed a motion to withdraw with this Court, indicating that Father no longer

wished to be represented by counsel and wanted to represent himself. We abated the appeal and

ordered the trial court to conduct a hearing to determine if Father wished to pursue an appeal and

wished to be represented by counsel and to appoint new counsel if necessary. At a hearing in

October 2014, the trial court appointed another attorney for Father, and we reinstated the appeal.

       In this appeal, Father contends he received ineffective assistance of counsel.

Specifically, he maintains counsel was deficient for failing to 1) request a placement hearing

asking that M.M. be allowed to live with his paternal grandmother, 2) file a formal motion to

rescind the mediated settlement agreement, and 3) preserve Father’s appellate rights.           We

conclude Father has failed to meet his burden to establish ineffective assistance of counsel.

       In a suit filed by a governmental entity requesting termination of the parent-child

relationship or the appointment of a conservator, an indigent person has a statutory right to

counsel.   In re M.S., 115 S.W.3d 534, 544 (Tex. 2003); see TEX. FAM. CODE ANN. §

107.013(a)(1) (West 2014).      The supreme court has held that this statutory right necessarily

includes the right to effective assistance of counsel. In re M.S., 115 S.W.3d at 544. The

appropriate standard for determining whether counsel is effective is the Strickland standard

applied in criminal cases.     Id. at 544–45.    First, the appellant must show that counsel’s

performance was deficient.     Id. at 545. We must take into account all the circumstances

surrounding the case and must focus primarily on whether counsel performed in a reasonably

                                                –6–
effective manner. In re M.S., 115 S.W.3d at 545. Counsel’s performance falls below acceptable

levels of performance when the representation is so grossly deficient as to render proceedings

fundamentally unfair. Id. We must give great deference to counsel’s performance, indulging a

strong presumption that counsel’s conduct falls within the wide range of reasonable assistance.

Id.

       In addition to showing counsel’s performance was deficient, the appellant must show that

the deficient performance prejudiced the defense. Id. In other words, the appellant must show

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Id. at 549; In re L.C.W., 411 S.W.3d 116, 129 (Tex.

App.—El Paso 2013, no pet.).

       Because this case involves a mediated settlement agreement, we also review the law

regarding such an agreement. A trial court may refer a suit affecting the parent-child relationship

to mediation. TEX. FAM. CODE ANN. § 153.0071(c) (West 2014). In this context, a mediated

settlement agreement is binding on the parties if it 1) provides in a prominently displayed

statement that it is not subject to revocation, 2) is signed by each party to the agreement, and 3)

is signed by the party’s attorney, if any, who is present at the time the agreement is signed. TEX.

FAM. CODE ANN. § 153.0071(d). If a mediated settlement meets these requirements, a party is

entitled to judgment on the agreement notwithstanding rule 11 or another rule of law. Id. §

153.0071(e). There is a narrow exception involving victims of domestic violence not implicated

here. See TEX. FAM. CODE ANN. § 153.0071 (e-1); In re Lee, 411 S.W.3d 445, 452 (Tex. 2013).

The unilateral withdrawal of consent to a mediated settlement agreement in a suit affecting the

parent-child relationship does not negate the enforceability of the agreement. In re L.M.M., 247
S.W.3d 809, 812 (Tex. App.—Dallas 2008, pet. denied).




                                               –7–
           We turn to Father’s complaint that counsel was deficient for failing to request a

placement hearing asking that M.M. be allowed to live with A.C. We assume Father thinks such

a hearing should have been requested prior to the parties’ reaching the settlement agreement. To

show counsel was deficient, Father relies on counsel’s apparently mistaken impression that A.C.

had failed a drug test. Presumably, if counsel had known A.C. had not failed a drug test, he

would have requested a placement hearing.

           Father cannot show deficient performance in this regard. First, there is nothing in the

record to show why counsel did not request a placement hearing. A silent record does not

support a claim of ineffective assistance. See Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim.

App. 1999). We note that Father did not initially want A.C. to be managing conservator of M.M.

Further, although counsel may have been mistaken about A.C. failing a drug test, 3 the fact

remains that after a home assessment of A.C., the department denied placement of M.M. with

her.      There was testimony at the prove-up hearing that part of the reason the department

supervisor denied placement with A.C. was due to concern about her drug use. And the written

home assessment stated that the department denied placement with A.C. due to her criminal

history. Because the department determined M.M. should not be placed with A.C., we cannot

conclude that Father’s counsel was ineffective for failing to request a placement hearing seeking

such a result. Also, Father cannot show a reasonable probability the result of the proceeding

would have been different. There is nothing to indicate a request for placement with A.C. would

have been successful.                 And the parties eventually reached a binding mediated settlement

agreement.          A.C.’s attorney represented at the prove-up hearing that A.C. agreed with the

settlement agreement and was happy with its terms.


    3
        Nothing in the record shows A.C. failed a drug test, and the caseworker’s affidavit actually indicates A.C. passed a drug test in August
2012.



                                                                     –8–
          Next, we address Father’s assertion that counsel was defective for failing to file a formal

motion to rescind the mediated settlement agreement. Father contends his letters to the court

indicate he believed counsel coerced him into signing the agreement by telling him that A.C.

failed a drug test when she had not and telling him she would not be considered for managing

conservatorship. 4 Some courts of appeals have held that a court is not required to enforce a

mediated settlement agreement if it is procured by fraud, duress, or coercion or other dishonest

means. See, e.g., Morse v. Morse, 349 S.W.3d 55, 56 (Tex. App.—El Paso 2010, no pet.).

          At the prove-up hearing, counsel discussed with the court Father’s letter seeking to

withdraw his signature from the settlement agreement. Counsel told the trial court he had not

received a copy of Father’s letter to the court and had not seen it until that day. Counsel

maintained Father was not being honest with the court when he said counsel did not make

contact with him. Counsel said he explained the mediated settlement agreement to Father and

said that A.C. was not being considered for managing conservatorship because of her drug use.

Counsel told the court that he fully explained everything to Father and Father signed the

mediated settlement agreement voluntarily.

          We cannot conclude that counsel’s performance was deficient for failing to formally

request that the settlement agreement be rescinded. Counsel did not learn of Father’s allegations

that counsel coerced him into settling by lying about the failed drug test until the day of the

prove-up hearing. Although counsel did not file a written motion to rescind, he presented to the

court Father’s argument about why his signature should be withdrawn. And, as discussed above,

although counsel may have been mistaken about whether A.C. failed a drug test, counsel was




     4
        Father made this argument in two letters to the trial court — one filed in May 2014, the month before the prove-up hearing, and one
written shortly after the hearing.



                                                                  –9–
correct in informing Father that the department would not consider A.C. for managing

conservatorship.

       Moreover, much like an allegation of ineffective assistance raised in a motion for new

trial, the trial court knew at the prove-up hearing about the complaint Father now raises about

being coerced by his attorney. Counsel informed the court about his conversation with Father

prior to mediation and represented that Father had signed the agreement voluntarily. The court

expressly stated that the agreement had not been revoked.     Thus, the trial court resolved this

argument against Father. We will not substitute our judgment for the trial court’s. See Charles

v. State, 146 S.W.3d 204, 208 (Tex. Crim. App. 2004), superseded by statute as stated in State v.

Herndon, 215 S.W.3d 901 (Tex. Crim. App. 2007).

       In addition, even if we assume counsel’s performance was deficient, Father cannot show

a reasonable probability that, but for the deficient performance, the result of the proceeding

would have been different. Father asserts counsel coerced him into signing the settlement

agreement with the lie that A.C. had failed a drug test and would not be considered for managing

conservatorship. But as it was true the department was not considering A.C. for managing

conservatorship, Father cannot show a connection between the alleged lie and his decision to

sign the agreement. The trial court found the agreement had not been revoked. Thus, if counsel

had filed a formal motion to rescind, there is not a reasonable probability the court would have

granted it on grounds on coercion. Father’s unilateral withdrawal of consent to the mediated

settlement agreement does not negate the enforceability of the agreement. See In re L.M.M., 247
S.W.3d at 812.

       Finally, we turn to Father’s complaint that trial counsel failed to preserve Father’s

appellate rights. Father acknowledges that counsel filed a notice of appeal on his behalf, but

asserts he should have also taken other actions. First, Father contends counsel should have

                                              –10–
moved to withdraw earlier so new counsel could have filed a motion for new trial and obtained a

hearing on the motion allowing Father to present his arguments. Father presumes that the trial

court would have granted a new trial if such a motion had been filed. In the absence of proof of

prejudice, we cannot hold that trial counsel’s failure to file a motion for new trial was ineffective

assistance of counsel. See Bryant v. State, 974 S.W.2d 395, 400 (Tex. App.—San Antonio 1998,

pet. ref’d).

        Father also refers to counsel’s failure to request the reporter’s record or designate items to

be included in the clerk’s record. A complete record has been filed in this case. Again, Father

cannot show any harm.        We conclude Father has failed to establish his trial counsel was

ineffective. We resolve Father’s sole issue against him.

        We affirm the trial court’s order.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


141123F.P05




                                                –11–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

IN THE INTEREST OF A.B., ET AL.,                     On Appeal from the 305th Judicial District
CHILDREN                                             Court, Dallas County, Texas
                                                     Trial Court Cause No. 13-197-X-305th.
No. 05-14-01123-CV                                   Opinion delivered by Justice Brown. Justices
                                                     Lang-Miers and Schenck participating.


      In accordance with this Court’s opinion of this date, the trial court’s July 17, 2014 order
is AFFIRMED.


Judgment entered this 27th day of January, 2015.




                                              –12–